Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered October 31, 2006 in a proceeding pursuant to Family Court Act article 6. The order, insofar as appealed from, granted petitioner’s motion to revoke a suspended judgment entered September 23, 2005 and terminated the parental rights of respondent Jennifer M.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.